SUMMARY ORDER

Plaintiffs appeal from an order of the United States District Court for the Southern District of New York (Leisure, /.), dismissing them claims on the ground of forum non conveniens. We assume the parties’ familiarity with the underlying facts, the procedural history, and the issues presented for review.
The opinion accompanying the district court’s order considered both Egypt and Israel as potential alternative fora, and concluded that dismissal was warranted in favor of each forum. Plaintiffs limit their appeal to the district court’s dismissal in favor of Egypt; they do not appeal the order of dismissal insofar as it was predicated upon dismissal in favor of Israel. The portion of the district court’s opinion that Plaintiffs decline to contest, however, is independently adequate to support the order of dismissal. Accordingly, we affirm the district court’s order dismissing Plaintiffs’ claims on the ground of forum non conveniens, and we decline to consider Plaintiffs’ assignments of error because they bear only on the Egyptian forum, and therefore cannot affect our disposition of this appeal.
Nothing in the record suggests the Russian plaintiffs are in any way prevented from asserting their claims in Israel, or in Egypt if they so choose.
Accordingly, we hereby AFFIRM the judgment of the district court.